Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following issues:  Claim 6 appears to be intended to be an independent claim as it is changing the invention from an apparatus to a system but the claim defines a limitation by referencing Claim 1. If the applicant wishes to incorporate the claim limitations of Claim 1 into this independent Claim 6 then the claim limitations from Claim 1 must be written out in full rather than a reference being made to Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The complete step-by-step analysis under 35 U.S.C. 101 is provided below:
Step One: Does the Claim Fall Within a Statutory Category?
Yes, Claim 1 is directed towards an apparatus (machine), while Claim 7 is directed towards a method (process), and Claim 8 is directed towards non-transitory storage medium (article of manufacture).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 merely recites storing data and making an evaluation, which, but for the recitation of generic computing components performing routine functions, are processes that are capable of being performed by the human mind and therefore represents an abstract idea. Claim 7 merely recites searching for information based on stored information and making an evaluation, which, but for the recitation of generic computing components performing routine functions, are processes that are capable of being performed by the human mind and therefore represents an abstract idea. Claim 8 merely recites storing data and making an evaluation, which, but for the recitation of generic computing components performing routine functions, are processes that are capable of being performed by the human mind and therefore represents an abstract idea.
Step Two A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements that are listed, an “information storage”, a “processor”, a “receiver”, “non-transitory storage medium”, require no more than a general purpose computer to perform the routine functions stated. 
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, as stated before, the inventive aspect of these claims amounts to no more than abstract ideas that are being applied on generic computing components performing routine, well-understood functions. The inclusion of generic computing components merely amounts to instructions for applying the abstract ideas and add no meaningful limitations to the Claims.
Dependent Claims
Claims 2-6 are rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.
Claim 2 merely adds constraints to the searching of data.
Claim 3 merely adds constraints to the type of data stored and the evaluation process.
Claim 4 merely adds constraints to the information that is received and information that is added to the charging record.
Claim 5 merely adds constraints to the information that is received.
Claim 6 adds an electric vehicle but this addition, by itself, does not amount to significantly more as the electric vehicle is claimed at a high level of generality and its addition does not add meaningful limitations to the abstract idea of navigating.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholl (US 20130218458).
As per Claim 1:
Scholl discloses the following limitations:
“a map information storage configured to store map information including a location of a charging station to charge a battery of an electric vehicle”
Scholl Figure 2 shows a map that includes information about charging stations including their locations and what hours they are open.
“a charging record information storage configured to store charging record information indicating whether or not it has been possible to charge the battery”
Scholl Figure 2 shows a map that includes information about charging stations including their locations and what hours they are open.
“and a processor programed to calculate an evaluation value based on the charging record information.”
Scholl Paragraph [0051] "Using the position of the ultimate destination (charging station 90 (home) represented by target symbol 110) and the current position 100 as a basis, the computing unit 21 of the navigation system 20 is configured to calculate the second reachability"
Examiner’s Note: An evaluation of reachability is being performed.
With regards to Claim 6, Scholl discloses the following limitations:
the information processing apparatus according to claim 1
See Rejection of Claim 1
“and the electric vehicle, wherein the electric vehicle includes a navigation device configured to guide a route from a current location with the charging station searched by the processor as a destination.”
Scholl Figures 1 and 2 show an electric vehicle with a navigation module that displays a map to charging destinations that can be navigated by.
With regards to Claim 7, Scholl discloses the following limitations:
“searching for a charging station meeting a search condition based on a map information which is stored in a map information storage and includes a location of the charging station to charge a battery of an electric vehicle;”
Scholl Paragraph [0025] "For the reachability, therefore, the navigation system determines the target position and subsequently the stored position of the charging station are reachable with the current state of charge of the energy storage device."
“and calculating for each searched charging station an evaluation value based on a charging record information which is stored in a charging record storage and indicates whether or not it has been possible to charge the battery.”
Scholl Paragraph [0025] "For the reachability, therefore, the navigation system determines the target position and subsequently the stored position of the charging station are reachable with the current state of charge of the energy storage device."
With regards to Claim 8, Scholl discloses the following limitations:
“a program causing a processor to implement searching for a charging station meeting a search condition based on a map information which is stored in a map information storage and includes a location of the charging station to charge a battery of an electric vehicle”
Scholl Paragraph [0025] "For the reachability, therefore, the navigation system determines the target position and subsequently the stored position of the charging station are reachable with the current state of charge of the energy storage device."
“and calculating for each searched charging station an evaluation value based on a charging record information which is stored in a charging record storage and indicates whether or not it has been possible to charge the battery.”
Scholl Figure 2 shows a map that includes information about charging stations including their locations and what hours they are open.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Teske (US 20190383637).
With regards to Claim 2, Scholl discloses all of the limitations of Claim 1 but does not disclose the following limitation that Teske does disclose:
“further comprising: a receiver configured to receive a search request including a search condition of searching for the charging station, wherein the processor is programed to search for the charging station meeting the search condition based on the map information, and the transmitter outputs the charging station searched by the processor and the evaluation value calculated by the processor.”
Teske Paragraph [0064] " The user may provide input to user interface 800 and/or another user interface window for the application providing user interface 800 in order to select other settings for filtering charging station search results."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the charging station locator and evaluator of Scholl with the searchability of Teske. One of ordinary skill in the art would have been motivated to make this modification in order to increase the user-friendliness of the system by allowing the user to refine search results.
With regards to Claim 3, Scholl in view of Teske discloses all of the limitations of Claim 2, Scholl further discloses the following limitations:
“wherein the charging record information includes a charging location being a place where it has been possible to charge the battery, and a charging date and time being a date and time when it has been possible to charge the battery,”
Scholl Figure 2 shows a map that includes information about charging stations including their locations and what hours they are open.
“and the processor is programed to calculate the evaluation value based on the charging record information including the charging date and time included in a predetermined period ranging from a date and time searched by the processor to a past, the charging record information including the charging location included in a predetermined region from a location of the charging station searched by the processor.”
Scholl Paragraph [0027] "In an example, one or more attribute(s) associated with the charging station may be stored in the entry in the database. The attribute(s) associated with the charging station may be a charging power or a number of charging slots or a type (private/public/business), or a time period of access, or a charging fee rate, or whether there are any open charging slots, and/or any other information related to the charging station. The reachability may be determined as a function of the attribute(s). "
Examiner’s Note: In this citation it is disclosed that an evaluation of "reachability" is being conducted using the date and times that the charging station is available to be accessed, which in and of itself would be based on historic operating hours. Additionally, the reachability denotes a region around the vehicle in which charging locations are.
With regards to Claim 5, Scholl in view of Teske discloses the limitations of Claim 3, Scholl further discloses the following limitations:
“wherein the receiver receives location information including a location of an information processing terminal from the information processing terminal or receives location information including a location of the electric vehicle from the electric vehicle,“ 
Scholl Figure 1 shows a processor which processes information. This processor is located in the vehicle therefore whenever the processor receives information from the GPS unit also located in the vehicle it is receiving information both of where the vehicle is located and where itself, being the information processing terminal, is also located.
“and the processor is programed to generate the charging record information based on the date and time and a location indicated by the location information in a case where it is determined that the electric vehicle has continuously stayed in a region within a predetermined range from a location of the charging station for a predetermined time or more based on a date and time when the location information is received by the receiver and a location indicated by the location information received by the receiver, and register the charging record information in the charging record information storage.”
Scholl Paragraph [0056] "Alternatively, or in addition, the navigation system may use a user profile and/or other travel conditions in selecting charging stations in order to reach the target position 103 and return to the ultimate destination. For example, the navigation system may take into account the time of day and a user dining preferences to select a charging station near a restaurant favored by the user when a longer charging time is dictated."
Examiner’s Note: In this citation the system takes into account some activity, in this case dining, that requires the vehicle to be an area for an amount of time and uses that criteria to determine a charging station.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Teske in view of Karner (US 20130151293
With regards to Claim 4, Scholl in view of Teske discloses all of the limitations of Claim 3, Scholl further discloses the following limitation:
“wherein the receiver receives information from the electric vehicle, the information including a charge amount of the battery or a navigable distance of the electric vehicle, and a location of the electric vehicle,”
Scholl Paragraph [0025] " Target positions may represent charging stations between the current position of the vehicle, and the ultimate destination. The navigation system may identify one or more target positions and a route to each of the identified target positions based on a remaining charge on the energy storage device of an electric vehicle"
Scholl in view of Teske does not disclose the following limitation that Karner does disclose:
“and the processor is programed to generate the charging record information based on a date and time when the receiver has received the information and a location of the electric vehicle, and register the charging record information in the charging record information storage in a case where it is determined that the charge amount or the navigable distance has increased exceeding a predetermined threshold value.”
Karner Paragraph [0046] "the profile can comprise information relating to the user 105 associated with the profile and/or with electric vehicle 101 of user 105. For example, the profile can comprise personal information of user 105 (e.g., name, contact information, bank account numbers, etc.), vehicular information of electric vehicle 101 (e.g., a make, model, and/or year of electric vehicle 101, a vehicle identification number of electric vehicle 101, a type of rechargeable energy storage system 117, as described below, of electric vehicle 101, an odometer reading of electric vehicle 101, data relating to historic distances traveled per quantity of charge of rechargeable energy storage system 117, etc.), and/or a history of use of user 105 (e.g., data on previous transactions with the charging network"
Examiner’s Note: In this citation a user profile is disclosed that includes a history of when the user transacted with the charging network which would be indicative of when the user received charge from the charging network which would therefore include any time where the state of charge increased by any level.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the charging station locator and evaluator with search functions disclosed by Scholl in view of Teske with the historical information logged when charging occurs disclosed by Karner. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the system by providing a comprehensive list of charging instances. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./            Examiner, Art Unit 3667                                                                                                                                                                                            
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667   

October 21, 2022